internal_revenue_service number release date index number -------------------------------------- ----------------------------------------------- ---------------------------------------- ----------------------------------- department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b03 - plr-104561-10 date date legend legend ---------------------------------------------------------------------------- ---------------------------------------------------------------------------- taxpayer ----------------------------------------------------------------- company ----------------------------------------------------------------- ----------------------- date date ----------------------- -------------------------- date date -------------------- ----------------------- date ----------------------- date number -------------- ------- percentage year ------- plr-104561-10 dear ---------------- this letter is in response to a letter from your authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for taxpayer the successor_in_interest to company to satisfy the requirements of sec_1_1275-6 of the income_tax regulations relating to the identification requirements of sec_1_1275-6 for integration of a qualifying_debt_instrument and a sec_1_1275-6 hedge facts company was a financial holding_company until it was merged into taxpayer on date company issued number convertible senior notes paying interest at percentage per annum and maturing on date convertible notes as part of the same transaction on date company purchased number call options with respect to its stock purchased call options corresponding to the convertible notes several officers of company officers intended and believed that the convertible notes and the purchased call options would be treated as integrated transactions for federal_income_tax purposes the officers were unaware of the requirements of sec_1_1275-6 and e for integrating the convertible notes with the purchased call options under sec_1_1275-6 the officers believed that integrated treatment was simply an item to be reflected on company’s timely filed federal_income_tax return for year and no further procedural steps were necessary to obtain integrated treatment the officers presented the transactions to company’s board_of directors with pricing that reflected integrated treatment on date the board approved the transactions as presented to them by the officers on or before date the officers placed several documents describing the convertible notes the purchased call options and their intended treatment for federal_income_tax purposes contemporaneous documentation into company’s files taxpayer has submitted copies of the contemporaneous documentation with its ruling_request but has neither asserted nor requested a ruling that they satisfy the requirements of sec_1_1275-6 and e on date taxpayer acquired company in a merger transaction in which taxpayer survived and became the successor_in_interest of company company’s federal_income_tax return for year was filed on date consistent with the belief that the convertible notes and the purchased call options were integrated transactions for federal_income_tax purposes taxpayer subsequently became concerned that the contemporaneous documentation did not unambiguously satisfy the requirements of sec_1_1275-6 plr-104561-10 and e on date taxpayer prepared and retained as part of its books_and_records documentation that it believes more clearly meets the requirements of sec_1_1275-6 and e recent id statement taxpayer has requested an extension of time under sec_301_9100-1 to satisfy the requirements of sec_1_1275-6 and e using the recent id statement taxpayer makes the following additional representations treating the requirements of sec_1_1275-6 and e as a regulatory election the request for relief was filed by taxpayer before the failure to make the regulatory election was discovered by the service granting the relief will not result in taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than taxpayer would have had if the election had been timely made taking into account the time_value_of_money taxpayer did not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 at the time taxpayer requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayer did not choose to not file the election law and analysis sec_1_1275-6 provides for the integration of a qualifying_debt_instrument qdi with a sec_1_1275-6 hedge or combination of sec_1_1275-6 hedges if the combined cash flows of the components are substantially equivalent to the cash flows on a noncontingent debt_instrument that pays interest at a fixed rate or qualified_floating_rate sec_1_1275-6 provides generally that a qdi and a sec_1_1275-6 hedge are an integrated transaction if the requirements in sec_1_1275-6 through vii are satisfied sec_1_1275-6 requires that the taxpayer satisfy the identification requirements of sec_1_1275-6 on or before the date the taxpayer enters into the sec_1_1275-6 hedge sec_1_1275-6 provides that for each integrated transaction a taxpayer must enter and retain as part of its books_and_records the following information the date the qdi was issued or acquired or is expected to be issued or acquired by the taxpayer and the date the sec_1_1275-6 hedge was entered into by the taxpayer a description of the qdi and the sec_1_1275-6 hedge and a summary of the cash flows and accruals resulting from treating the qdi and the sec_1_1275-6 hedge as an integrated transaction if the qdi and the sec_1_1275-6 hedge satisfy the plr-104561-10 requirements in sec_1_1275-6 through vii the taxpayer may achieve integrated treatment of the components by satisfying the identification requirements of sec_1_1275-6 and the taxpayer may achieve separate treatment of those same components by not satisfying those requirements sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides in part that the term election includes an application_for relief in respect of tax a request to adopt change or retain an accounting_method or accounting_period but does not include an application_for an extension of time for filing a return under sec_6081 sec_301_9100-1 also provides in part that the term regulatory election means an election whose due_date is prescribed by a regulation published in the federal_register or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 through c ii sets forth rules that the service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 for an automatic_extension sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under sec_301_9100-3 before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides that the interests of the government are prejudiced if either granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money or the taxable_year in which a timely regulatory election should have been made is closed sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight plr-104561-10 conclusions based on the information submitted and representations made we conclude that taxpayer has satisfied the requirements for granting a reasonable extension of time to elect that the convertible notes and the purchased call options be integrated transactions under sec_1_1275-6 as of date accordingly for purposes of sec_1 c i the recent id statement will be considered to have been placed in company’s files on or before date this ruling is limited to the timeliness of the election that the convertible notes and the purchased call options be integrated transactions this ruling’s application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning the integration of a qdi and a sec_1 hedge including whether the recent id statement is adequate for purposes of sec_1_1275-6 moreover no opinion is expressed with regard to whether the tax_liability of taxpayer is not lower in the aggregate for all years to which the regulatory election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-104561-10 sincerely s charles w culmer assistant to the branch chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
